            Case 2:17-cv-02900-ES-JAD Document 69 Filed 02/18/21 Page 1 of 1 PageID: 708




                                                                                    Gregory J. Skiff, Managing Partner
                                                                                                  gjs@skifflaw.com




                                                                                  February 18, 2021

                             Via CM/ECF and
                             Facsimile (973.645.4549)

                             Honorable Joseph A. Dickson
                             United States District Court
                             District of New Jersey
                             Martin Luther King Building & U.S. Courthouse
                             50 Walnut Street, Court Room MLK 2D
                             Newark, New Jersey 07101

                                            Re:    Marimar Textiles, Inc. v. Jude Connally, et al.
                                                   United States District Court, District of New Jersey
                                                   Civil Action Number 2:17-cv-02900-JLL-JAD

                             Dear Judge Dickson:

                             This Firm represents plaintiff Marimar Textiles, Inc. (“Marimar”) with respect to
                             the above action.

                             I write to request a modest extension of the deadline for the parties to file their
                             respective motions for summary judgment. Currently the deadline is tomorrow,
                             February 19, 2021. Given the heavy snowfall, I am unable today and possibly
                             tomorrow to travel to my New York office where I have stored extensive documents
                             with respect to this matter. It is necessary that I have access to these documents to
              NJ Office:
                             complete Marimar’s motion papers. I have discussed this predicament with counsel
         By Appointment
                             for Defendants, Marc Haefner, Esq., who graciously indicated his consent to extend
    Skiff Law Firm LLC       the deadline to Tuesday, February 23, 2021.
        28 Marlin Drive
    Whippany, NJ 07981       Thank you for your time and consideration of this request.
          (T) 201.787.8701
     www.skifflaw.com                                                             Respectfully,

              NY Office:                                                          SKIFF LAW FIRM LLC
              Of Counsel

  Cermele & Wood LLP
2 Westchester Park Drive                                                          Gregory J. Skiff
                Suite 110
  White Plains, NY 10604
          www.cw.legal
                             cc:    Marc Haefner, Esq. (via CM/ECF)
